Citation Nr: 1740430	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-01 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for the residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran served on active duty from April 1976 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In June 2016, the Board remanded the issue of entitlement to service connection for a right leg disability for an examination and medical opinion.  The requested development has been completed.  

In June 2016 the Board rendered a decision on the Veteran's claim for service connection for the residuals of a head injury.  In April 2017 the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court") vacated the Board's decision with respect to that issue and remanded the case pursuant to a Joint Motion for Partial Remand (JMR).  

The issue of entitlement to service connection for the residuals of a head injury addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current right leg disability, diagnosed as deep vein thrombosis with residual pain, was not present in service or for years thereafter, and is not etiologically related to active military service.





CONCLUSION OF LAW

A right leg disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In relevant part, 38 U.S.C.A. 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran claims entitlement to service connection for a right leg disability.  

Service treatment records are negative for complaints, treatment or diagnosis of a right leg disorder or injury during active duty or at the time of the Veteran's discharge in 1982.  Specifically, discharge examination shows that clinical evaluation of the Veteran's lower extremities and his vascular system were normal at the time of discharge.  

The medical evidence of record establishes that the Veteran has deep vein thrombosis (DVT) of the right leg with residual pain.  The Veteran reports the onset of symptoms along with treatment with prescribed medication dating from the 1990s.  

In August 2017 a VA examination of the Veteran was conducted which confirmed the diagnosis of DVT of the right leg.  The physician's medical opinion was that it was less likely than not that the Veteran's current DVT was caused by service or any in-service injury.  The examiner noted that documentation of the claimed in-service leg injury could not be found.  

In this regard the Board notes that the Veteran's report of a right leg injury during service lack accuracy.  During the course of the Veteran's claim and appeal he has made numerous contradictory statements related to incurring an injury to the right leg during service.  He has claimed at different points that: he was shot in the right leg; he had a tank track from an personnel carrier fall on his leg; and finally that he had a bridge panel fall on his leg.  On his separation examination report of medical history he did not report any injury to his legs.  

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for a right leg disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right leg disability is denied.  


REMAND

The April 2017 JMR noted that no VA examination had been conducted with respect to the Veteran's claim for service connection for the residuals of a head injury.  Remand for such an examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination for head injuries/traumatic brain injury (TBI) to determine the nature and etiology of any current residuals of a claimed in-service head injury. The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum. Any indicated studies, or testing should be performed.

The examiner should indicate if the Veteran has a current head injury / TBI disability which is independent of his service-connected psychiatric disability.  

If an independent head injury disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current head injury / TBI disability is etiologically related, in whole or in part, to the Veteran's active service.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Readjudicate the Veteran's remaining claim. If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


